Citation Nr: 1712382	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for gout based solely upon multiple joint involvement.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to August 1980 and from May 1992 to November 1994.

This case has a very lengthy procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for gout with an initial noncompensable rating.  The Agency of Original Jurisdiction (AOJ) increased the initial rating assigned for gout to 20 percent in a February 1999 rating decision.

This case was initially before the Board in February 2001, when it was remanded for further development.  In October 2003, the Veteran provided testimony at a Board hearing before a now-retired Veterans Law Judge (VLJ).  In July 2004, the Board again remanded the Veteran's claim for further development.  In November 2006, the Board informed the Veteran that the VLJ who conducted his October 2003 hearing was no longer with the Board and offered him an opportunity to appear at a new hearing before another VLJ who would ultimately decide his appeal.  The Veteran did not request a new hearing.

In June 2007, the Board initially denied an initial rating in excess of 20 percent for gout.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court issued an order granting a Joint Motion for Partial Remand (JMPR) that vacated the Board's June 2007 decision, and the matter was returned to the Board.

In May 2010, the Board again denied an initial rating in excess of 20 percent for gout.  The Veteran appealed the decision to the Court.  The Court issued a memorandum decision vacating the Board's May 2010 decision in January 2012, and the matter was returned to the Board.  The Board remanded the matter in June 2012 for further development.

In July 2013, the Board again denied an initial rating in excess of 20 percent for gout.  The Veteran again appealed the decision to the Court.  In January 2015, the Court issued a second memorandum decision that affirmed the Board's July 2013 decision in part and remanded the remaining aspects of the appeal for further adjudication.  Specifically, the Court affirmed the Board's finding that the Veteran does not meet the schedular criteria for a rating in excess of 20 percent for gout based on the active process of the disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2016).  However, the Court determined the Board erred by failing to address the provisions of Diagnostic Code 5002 that allow for the assignment of a separating rating based upon multiple joint involvement, and this specific issue was returned to the Board for further adjudication.

This matter was most recently before the Board in August 2015, when it was remanded for further development.  The Board directed the AOJ to obtain outstanding VA treatment records and to schedule the Veteran for a new examination to determine the nature and extent of the joint impairment claimed by the Veteran to be the result of gout.  The Board requested specific opinions regarding the right shoulder, right elbow, right wrist, and right great toe (first metatarsophalangeal joint).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In August 2015, the Board directed the AOJ to schedule the Veteran for new examination to obtain an opinion addressing which joints are affected by gout in the Veteran's case.  The Board asked the selected examiner to provide specific opinions regarding the right shoulder, right elbow, right wrist, and right great toe (first metatarsophalangeal joint).  The Veteran was scheduled for an examination in August 2016 to obtain the requested opinion.  The August 2016 VA examiner determined the Veteran's bilateral first metatarsophalangeal joints and right wrist are affected by gout.  The August 2016 VA examiner concluded the Veteran's right shoulder and right elbow impairment was due to other causes.  The August 2016 VA examiner explained the right shoulder impairment is due to a rotator cuff injury and repair, as well as degenerative arthritis of the right glenohumeral and acromioclavicular joints.  The August 2016 VA examiner further explained the right elbow impairment is due to chronic lateral epicondylitis and degenerative arthritis.

The Board finds the August 2016 VA examiner's opinion inadequate with respect to the right shoulder and right elbow because the examiner did not address competent medical evidence that suggest the right shoulder and right elbow were affected by gout earlier in the appeal period.  See Stefl, 21 Vet. App. at 123.  More specifically, an October 2002 VA rheumatology consult indicates both the right shoulder and right elbow were affected by gout.  The Board finds it necessary to obtain clarification regarding the August 2016 VA examiner's opinion in light of the fact that the appeal period for this initial rating commenced in December 1994.  In this appeal, the Board must determine whether staged ratings are potentially warranted for joints affected by gout.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Thus, the Board finds it must address whether the assessment at the time of the October 2002 VA rheumatology consult regarding the right shoulder and right elbow was incorrect or whether the effects of gout on the right shoulder and right elbow have since resolved.  See id; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board also finds an opinion addressing the date of approximate onset of the effects of gout in the left first metatarsophalangeal joint necessary, as there is no prior medical evidence that specifically indicates this joint has been affected by gout.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the August 2016 VA examiner regarding the Veteran's claim.

The August 2016 VA examiner must address whether the assessment regarding the effects of gout on the right shoulder and right elbow during the October 2002 VA rheumatology consult was incorrect or whether the effects of gout on the right shoulder and right elbow have since resolved.  If it is determined the effects of gout on the right shoulder and right elbow have resolved since the October 2002 VA rheumatology consult, please provide an estimation for the date of resolution based on the available evidence, to the extent possible.

The August 2016 VA examiner must also provide an estimation of the approximate date of onset of the effects of gout on the left first metatarsophalangeal joint based on the available evidence, to the extent possible as previous medical evidence did not specifically indicate this joint was affected by gout.

If the August 2016 VA examiner determines an examination is necessary to obtain the requested opinion, the Veteran must be scheduled for an examination.  If the August 2016 VA examiner is unavailable, the opinion must be obtained from an equally qualified VA examiner.

The examiner who ultimately provides the requested opinions must be advised the rating period for this appeal commenced in December 1994; therefore, it is requested that the opinion address the history of the joints in question since that date to the present.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  Readjudicate the issue on appeal, noting that Diagnostic Code 5002 provides that a minimum 10 percent rating must be assigned for each major joint or group of minor joints affected by limitation of motion.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

